SUPERIOR COURT
ofthe
STS§"EFE 0F DEL§=B.W`&RE
J»:_=;fi`z‘z:§a,{- J Clark Kent County §“iz~;r“§§;°2015 WL 7753046, at *7 (Del. Super. Nov. 23, 2015).

8 State v. Flagg, 739 A.2d 797, 799 (Del. Super. 1999).

3

common scheme or course of conduct within the meaning of Criminal Rule 8(a)."9 The
Court finds that the charges are part of the same common scheme and course of
conduct. As a1leged, Defendant fled his home at 928 Lovering Avenue after an
altercation with his wife, and his destination was 100 Granite Road. The parties do not
dispute that the Defendant’ s change of location resulted from the conflict. Furthermore,
a child restraint violation arising from that movement between the two locations is
charged in the indictment. Resisting arrest charges are customarily joined with
predicate offenses. Here, the basis for the arrest he allegedly resisted was the domestic
violence at the prior location. The claims are related and joinder was proper at the
outset pursuant to Superior Court Crirninal Rule 8.

As to the question of prejudice and severance, the isolated references to
Defendant being an American National on the 91 1 tapes are a small portion of the taped
conversations. The Defendant’ s statements on the tapes include his insistence that the
police produce a warrant and that a different police agency (New Castle County) arrest
him. While he apparently dropped papers in the driveway indicating his claimed status
as an American National and made isolated references to the same, his stated primary
reason for avoiding police contact was (l) the lack of merit of the charges, (2) the lack
of a warrant, and (3) fear for his safety. Any arguable prejudice can be mitigated by
a charge to the jury, instructing it to evaluate each charge individually as a separate
and distinct charge. The Supreme Court of Delaware has held in this context that such
an instruction to the jury effectively mitigates potential prejudice. ‘° For this reason, the
Court’ s interest in judicial economy in trying these charges together outweighs the risk
of unfair prej udice.

The Defendant’s primary argument regarding the prejudice of this evidence
should also be considered in a DRE 403 analysis. Superior Court Crirninal Rule 14
includes provision for providing "whatever other relief justice requires" as an
alternative to severance. In this case, pursuant to DRE 403, the Court must determine
if the evidentiary value of the disputed evidence is outweighed by potentially unfair
prejudice to the defendant. "

The State argues that evidence from the victim’s and the Defendant’ s 911 calls
about Defendant’ s status, and evidence that the Defendant dropped documentation
regarding his status and oath as an "American National", is relevant to the Defendant’ s
state of rnind for all charges. In a written submission after the hearing, Defendant also

9 Caldwell v. State, 780 A.2d 1037, 1055 (Del. 2001),
10 Monroe v. State, 28 A.3d 418, 428 (Del. 2011).

11 Massey v. State, 953 A.2d 210, 215 (Del. 2008)

4

seeks to adrnit evidence of this status as a defense to only the resisting arrest charge.‘z
As the State correctly argues, there is some probative value to this evidence regarding
the Defendant’s state of mind (intent) as to resisting arrest. However, its probative
value is substantially outweighed by its unfair prej udice. After reviewing the three 91 l
recordings, this Court finds it appropriate to bar introduction of (l) any evidence or
reference to Defendant’ s believed status as an "American National", unless first raised
by the Defendant. Furthermore, pursuant to DRE 403, any statements (2) in the three
911 calls referencing militia membership, and (3) documents alleging status as an

individual exempt from state or federal law, are also inadmissible, unless first raised by
the Defendant.

As a final matter, Defendant has also requested a continuance of the trial in the
event the charges are not severed. However, Defendant provided no justification for

that request in his written submission. Accordingly, the request for continuance is
DENIED.

CONCLUSION

In conclusion, this Court finds that the charges were properly joined. The
Court also finds that interests of judicial economy outweigh the risk of unfair
prejudice caused by proceeding with the charges as indicted. Defendant’s motion to
sever is therefore DENIED. Nevertheless, the Court recognizes that unfair
prejudice could result from references to Defendant being an "American National",
as well as from certain statements by the Defendant and the alleged victim. The
Court finds that this unfair prejudice substantially outweighs the probative value of
such evidence. Any reference or evidence regarding Defendant’s self-identification
as an "American National" or evidence regarding militia membership are barred
from the State’s case-in-chief pursuant to DRE 403. If such evidence is raised by
the Defendant, and is not objected to by the State based upon relevance, the State
must first raise any intention to introduce such evidence outside the presence of the
jury. The Court can then evaluate to what extent a door has been opened.

IT IS SO ORDERED.

Very truly yours,
/s/ Jeffrey J Clark

'Judge

12 For this reason, Defendant argues that barring such evidence pursuant to DRE403 is not
sufficient to mitigate unfair prejudice. Defendant indicates he will seek to inject this self-identified
status into the case as a defense regarding the resisting arrest charge.

5

JJC:jb

sc: Sharon Agnew, Prothonotary
Susan Hearn, Chief Deputy Pr0th0n0tary
Carol Taylor, Judicial Case
File